Case: 15-30269       Document: 00513456373         Page: 1     Date Filed: 04/07/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                     No. 15-30269                                    FILED
                                   Summary Calendar                               April 7, 2016
                                                                                Lyle W. Cayce
                                                                                     Clerk
MOHAMMED AHMED HASSAN ABDALLAH OMRAN,

                                                  Plaintiff - Appellant

v.

DEPUTY METREJEAN; STEVE PRATOR; ROBERT WYCHE; SERGEANT
ROBINSON,

                                                  Defendants - Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 4:14-CV-3128


Before BARKSDALE, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM: *
       Mohammed Ahmed Hassan Abdallah Omran (federal inmate no. 12752-
049; Louisiana inmate no. 121227; ICE no. A079680001) filed this pro se action,
pursuant to 42 U.S.C. § 1983, against several employees of the Louisiana
Caddo Correctional Center (CCC), claiming, inter alia, violations of his right
to religious freedom under the First and Fourteenth Amendments. The district



       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 15-30269      Document: 00513456373      Page: 2   Date Filed: 04/07/2016


                                   No. 15-30269

court: dismissed Omran’s complaint for failure to state a claim upon which
relief may be granted and as frivolous; and permitted him to proceed in forma
pauperis (IFP) on appeal. See 28 U.S.C. §§ 1915, 1915A. Because Omran again
proceeds pro se, his brief is entitled to liberal construction; however, his
contentions must be briefed to be preserved. Yohey v. Collins, 985 F.2d 222,
225 (5th Cir. 1993).
        The dismissal of a complaint as frivolous under 28 U.S.C. § 1915(e)(2)(B)
is reviewed for abuse of discretion; a dismissal under § 1915A is reviewed de
novo.    Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir. 2005).          Because the
magistrate judge’s report and recommendations, later adopted by the district
court, referenced both statutes, the issues are reviewed de novo. Id. A plaintiff
fails to state a claim upon which relief may be granted where he fails to show
“enough facts to state a claim to relief that is plausible on its face”. Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570 (2007). A complaint is “frivolous if it does
not have an arguable basis in fact or law”. Brewster v. Dretke, 587 F.3d 764,
767 (5th Cir. 2009).
        Under the First Amendment, as incorporated by the Fourteenth, prison
officials must afford prisoners “reasonable opportunities” to exercise their
religious freedom. Pedraza v. Meyer, 919 F.2d 317, 320 (5th Cir. 1990). And,
to state a Fourteenth-Amendment equal-protection claim, Omran must allege
“purposeful discrimination resulting in a discriminatory effect among persons
similarly situated”.    Adkins v. Kaspar, 393 F.3d 559, 566 (5th Cir. 2004)
(quoting Muhammad v. Lynaugh, 966 F.2d 901, 903 (5th Cir. 1992)). The
Fourteenth Amendment, however, “does not demand that every religious sect
or group within a prison . . . have identical facilities or personnel”. Id. (internal
quotation marks omitted).




                                         2
    Case: 15-30269       Document: 00513456373   Page: 3   Date Filed: 04/07/2016


                                  No. 15-30269

      Omran’s religious-freedom assertions hinge on CCC Deputy Metrejean’s
statement that Omran could not set up a study table, without prior permission,
in a recreation area to read the Quran. Following that incident, however, CCC
officials told the Deputy that Omran was allowed to set up his table, and
Omran does not allege any further interference with his ability to practice his
religion. A prisoner’s constitutional right to freely exercise his religion is not
violated by the occasional inability to practice. Williams v. Bragg, 537 F. App’x
468, 468 (5th Cir. 2013) (citing Green v. McKaskle, 788 F.2d 1116, 1126 (5th
Cir. 1986)). Furthermore, Omran alleged no facts showing any CCC regulation
or policy prohibited his exercise of religion or denied him a reasonable
opportunity to exercise his religious beliefs. See, e.g., Freeman v. Tex. Dep’t of
Criminal Justice, 369 F.3d 854, 862 (5th Cir. 2004); Pedraza, 919 F.2d at 320.
      Additionally, Omran fails to state a claim against Sheriff Prator, because
he makes no allegations against him. See Samford v. Dretke, 562 F.3d 674,
678 (5th Cir. 2009). His retaliation claim against Deputy Metrejean is raised
for the first time on appeal, and therefore is not considered. Yohey, 985 F.2d
at 225.     Finally, Omran fails to brief his Religious Land Use and
Institutionalized Persons Act claim on appeal, and has therefore abandoned it.
Id. at 224–25.
      The district court’s dismissal of Omran’s claims counts as a strike for
purposes of § 1915(g). See Coleman v. Tollefson, 135 S. Ct. 1759, 1763–64
(2015). Omran is WARNED that, once he accumulates three strikes, he may
not proceed IFP in any civil action or appeal filed while he is incarcerated or
detained in any facility unless he is under imminent danger of serious physical
injury. See § 1915(g).
      AFFIRMED.




                                        3